     Case 2:20-cv-00119-MHT-KFP Document 49 Filed 03/16/21 Page 1 of 2




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SHELTON MERRIWEATHER,                 )
                                      )
        Plaintiff,                    )
                                      )            CIVIL ACTION NO.
        v.                            )              2:20cv119-MHT
                                      )                   (WO)
CREATESPACE, et al.,                  )
                                      )
        Defendants.                   )

                                   OPINION

      Plaintiff         filed     this     lawsuit        asserting       that

defendants         sold    copies     of     his     book    without       his

permission,         infringed      his     copyright,       and      violated

unspecified state laws.             This lawsuit is now before the

court        on   the   recommendation       of     the     United     States

Magistrate Judge that defendants’ motion to dismiss the

individual defendant and motion to compel arbitration

be    granted.            There     are     no     objections        to    the

recommendation.            After     an    independent       and     de   novo

review       of   the   record,     the    court    concludes      that    the

magistrate judge’s recommendation should be adopted.
Case 2:20-cv-00119-MHT-KFP Document 49 Filed 03/16/21 Page 2 of 2




An appropriate judgment will be entered.

DONE, this the 16th day of March, 2021.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
